DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 2/9/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-21 stand rejected. Claims 22-24 are newly added. Claims 1-24 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the features of claim 1, 2, 6, 7, 8, 9, 14, 17-21 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 1 recites “A filtration device for filtering a fluid” in the preamble, however the body of the claim fails to identify which component(s) is producing a filtered fluid. Currently, the body of the claim indicates a number of components, however it is unclear as to how the components are generating a filtration device, or a filtered fluid.
Independent claims 17 and 21 recite similar issues.
Claim 17 line 6-7 recites “the second barrier member having a plurality of edges including a first edge”. It is unclear if this is referring to the same or different “a plurality of edges including a first edge”; as the claim also indicates that the first barrier contains that feature.
Dependent claims not recited above require all of the elements of their respective independent claims, and therefore are rejected for the same reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-16, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sager (US2013/0160377) in view of Carpenter et al. (US2005/0102909; hereinafter “Carpenter”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-7, 11-16, and 22-24; Chandra discloses a filtration device for filtering a fluid, comprising: 
a first barrier member having a plurality of openings through which the fluid can penetrate the first barrier member (Sager Pr. 36-38, 43; Fig. 1-4, 7; openings present in gutter guard 1 and a water receiving area 2), the first barrier member having a plurality of edges including a first edge (Sager Fig. 1-4, 7; Pr. 36-38; there is a front lateral edge 1B and a rear lateral edge 1A); 
a first ion-dispersing thread in the first barrier member (Sager Pr. 43; Fig. 4; copper-ion dispersal may be achieved by inter weaving or embroidering copper threads in the screen or micro-mesh material), 
wherein a portion of the first ion-dispersing thread extends in a direction (Sager Fig. 4; threads 14 extend in a direction across the gutter guard 1).
Sager does not disclose the direction is non-parallel to the first edge of the first barrier member, and the direction is non-perpendicular to the first edge of the first barrier member.
Carpenter relates to the prior art by disclosing a barrier for preventing debris from entering drainage gutters (Carpenter abstract, Pr. 1), and further discloses a mesh screen 1 that contains an upper layer array of strands 3 and a lower array of strands 5. The array of strands 3 and 5 extend in two different directions that are non-parallel to each other (Carpenter Fig. 3; Pr. 47). The mesh strands may be made of high and/or low density polyethylene (Carpenter Pr. 55; polyethylene is a non ion-dispersing material), and are further not parallel to the edges (i.e. are diagonal) (Carpenter Pr. 47; Fig. 2; upper face 6 is formed by strands 3 that are at an angle other than normal to a longitudinal axis of a gutter). Carpenter further indicates that the construction of the mesh screens provides an improved geometry which increase the efficiency of the mesh in at least the areas of water penetration and prevention of unwanted debris penetrating the mesh (Carpenter Pr. 1, 5, 47).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Sager’s invention that contains a thread running in one direction across the gutter guard, with Carpenter’s mesh screen with non-parallel directions, since Carpenter indicates that the construction of the mesh screens in this manner provides an improved geometry which increase the efficiency of the mesh in at least the areas of water penetration and prevention of unwanted debris penetrating the mesh (See Carpenter Pr. 1, 5, 47)
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The filtration device of claim 1, wherein the plurality of edges of the first barrier member includes a second edge adjacent to the first edge, and the ion-dispersing thread extends from the first edge to the second edge (Sager Fig. 4; the sides of gutter guard 1 that is not the front or rear lateral edge 1A or 1B. Pr. 43; threads 14 extend across the gutter guard 1, whereas the sides the wires are not spanned across are the edges.).
Claim 3: The filtration device of claim 1, wherein the first ion-dispersing thread extends along a non-linear path (Combination supra. Carpenter Pr. 47; Fig. 2; upper face 6 is formed by strands 3 that are at an angle other than normal to a longitudinal axis of a gutter).
Claim 4: The filtration device of claim 1, wherein the first ion-dispersing thread has a first end and a second end (Sager Fig. 4; Pr. 43; threads 14 have a starting end and ending end, where the ending end ends on a different side), the first end is located at a position other than one of the plurality of edges of the first barrier member, and the second end is located at a position other than one of the plurality of edges of the first barrier member (Sager Fig. 4; Pr. 43; threads 14 start on one end that is not the lateral edges 1A or 1B, and ends on another end of the gutter guard that is not one of the lateral edges 1A or 1B).
Claim 5: The filtration device of claim 1, wherein the first barrier member is at least one selected from the group consisting of: a filtering screen, a porous membrane, a porous film, a water permeable mat, and an air permeable mat (Sager Fig. 1; Pr. 36; gutter guard 1 has a screened main body).
Claim 6: The filtration device of claim 1, wherein the first barrier member first members that extend along a first direction; and second members that extend along a second direction that is non-parallel to the first direction, wherein the first members are made of a first material (Carpenter Fig. 3; Pr. 47; a mesh screen 1 that contains an upper layer array of strands 3 and a lower array of strands 5. The array of strands 3 and 5 extend in two different directions that are non-parallel to each other. Pr. 55; suitable materials for the mesh strands are high and/or low density polyethylene), the second members (Carpenter Pr. 55; polyethylene is a non ion-dispersing material).
Claim 7: The filtration device of claim 6, wherein the second direction is substantially perpendicular to the first direction (See Carpenter Pr. 23; the first and second layer of the strands may lie at an angle that is orthogonal).
Claim 11: The filtration device of claim 1, wherein the first ion-dispersing thread extends along a zig-zag path (Sager Fig. 4; threads 14 are in a zig-zag pattern across the gutter guard). 
Claim 12: The filtration device of claim 1, wherein the first ion-dispersing thread has a first end, and the first end is located at a position other than one of the plurality of edges of the first barrier member (Sager claim 4 above; Fig. 4; Pr. 43; threads 14 start on one end that is not the lateral edges 1A or 1B, and ends on another end of the gutter guard that is not one of the lateral edges 1A or 1B).
Claim 13: The filtration device of claim 12, wherein the first ion-dispersing thread has a second end, and the second end is located at one of the plurality of edges of the first barrier member (Sager Fig. 4; Pr. 43; claim mapping to claim 12 and 4 above; threads 14 start on one end that is not the lateral edges 1A or 1B, and ends on another end of the gutter guard that is not one of the lateral edges 1A or 1B).
Claim 14: The filtration device of claim 1, further comprising a second ion dispersing thread in the first barrier member (Sager Fig. 4; Pr. 43; there are multiple threads 14 that have a starting end and ending end, where the ending end ends on a different side ), wherein a portion of the second ion-dispersing thread extends in a third direction, the third direction is non-parallel to the first edge of the first barrier member, and the third direction is non-perpendicular to first the edge of the first barrier member (Sager Fig. 4; Pr. 43; threads 14 start on one end that is not the lateral edges 1A or 1B, and ends on another end of the gutter guard that is not one of the lateral edges 1A or 1B. Higginbotham Fig. 1-4; gutter screen 1 may further have threads that form a fabric or mesh.).
Claim 15: The filtration device of claim 14, wherein the third direction and the direction are colinear (Sager Fig. 4; the threads 14 are colinear to each other).
Claim 16: The filtration device of claim 14, wherein the first ion-dispersing thread in the first barrier member and the second ion-dispersing thread in the first barrier member overlap each other at at (Higginbotham Fig. 1-4; filtering membrane 3 that may be made of threads pass through or adjoin each other). 
Claim 22: The filtration device of claim 1, wherein the first barrier member is substantially planar (Sager Fig. 1; gutter guard 1 appears planar).
Claim 23: The filtration device of claim 1, wherein the plurality of edges of the first barrier member includes a second edge adjacent to the first edge (Sager Fig. 4; the sides of gutter guard 1 that is not the front or rear lateral edge 1A or 1B).
Claim 24: The filtration device of claim 23, wherein the second edge intersects the first edge (Sager Fig. 1; gutter guard 1 containing the lateral edges on the top and bottom, now have side edges that are adjacent, and intersects the front and rear lateral edge.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sager (US2013/0160377) and Carpenter et al. (US2005/0102909; hereinafter “Carpenter”), as applied to claim 1 above, and further in view of Higginbotham (US6,951,077).
Applicant’s claims are directed towards an apparatus.
Regarding claims 8-10; the combination of Sager and Carpenter discloses the filtration device of claim 1 (See combination supra).
The combination does not disclose further comprising a second barrier member having a plurality of openings through which the fluid can penetrate the second barrier member, the second barrier member having a plurality of edges including a first edge, wherein the first barrier member and the second barrier member are in an overlay relationship relative to each other such that the fluid penetrating one of the plurality of openings in the first barrier member penetrates one of the plurality of openings in the second barrier member.
The combination does indicate a desire to prevent debris from entering the gutter, and further indicates a known problem of oil from shingles eventually coating the gutter, making it waterproof and requiring manual and periodic cleanings (Sager Pr. 3). 
Higginbotham relates to the prior art by disclosing a gutter shield device made of metal and metallic or polymer cloth (See Higginbotham abstract), and further discloses a second barrier member (See Higginbotham Fig. 1-4; C13L11-40; C14L7-11; gutter screen 1 having diamond shaped water receiving openings 51. Alternatively, Fig. 1-4; C13L12-17; a filtering membrane 3), the second barrier member having a plurality of edges including a first edge (See Higginbotham Fig. 1-4; the sides of the filtering screen or membrane has sides (i.e. edges), wherein the first barrier member and the second barrier member are in an overlay relationship relative to each other such that the fluid penetrating one of the plurality of openings in the first barrier member penetrates one of the plurality of openings in the second barrier member (See Higginbotham Fig. 1-4; C13L37-48; C14L11-30; filtering membrane 3 can be placed on the top surface of screen 1.). Higginbotham indicates that utilizing the filtering membrane comprising a self-cleaning properties and is attached to a gutter shield can produce a gutter shield that permits drainage of water runoff into the gutter trench without debris becoming entrenched or embedded within the surface of the device while preventing the buildup of scum, oil, dirt, pollen, and pollutants that necessitate eventual manual cleaning (See Higginbotham Fig. 1-4; C8L25-58).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s gutter system, with Higginbotham’s usage of a second barrier of a filtering membrane with the gutter guard in order to produce a gutter shield that permits drainage of water runoff into the gutter trench without debris becoming entrenched or embedded within the surface of the device while preventing the buildup of scum, oil, dirt, pollen, and pollutants (See Higginbotham Fig. 1-4; C8L25-58); since the buildup of said pollutants necessitate eventual manual cleaning.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 9: The filtration device of claim 8, further comprising an ion-dispersing thread in the second barrier member, wherein a portion of the ion-dispersing thread in the second barrier member extends in a second direction (Higginbotham Fig. 4; C13L12-21; the filtering membrane 3 may be made of a thread that form a fabric or mesh. The threads must have a starting and ending side and extends in directions to form a fabric or mesh. Alternatively, C12L41-C13L11; Fig. 1; the wires forming guard 1 are extending in non-parallel angles compared to the left and right side edges), the second direction is non-parallel to the first edge of the second barrier member, and the second direction is non-perpendicular to first the edge of the second barrier member (Higginbotham C12L41-C13L11; Fig. 1; the wires forming guard 1 are extending in non-parallel angles compared to the left and right side edges).
Claim 10: The filtration device of claim 9, wherein the ion-dispersing thread in the second barrier member extends along a second non-linear path (Higginbotham Fig. 1-4; threads of filtering membrane are warp-knit, which are not linear in direction. Alternatively, C12L41-C13L11; Fig. 1; the wires forming guard 1 are extending in non-parallel angles compared to the left and right side edges. The angles of the wires are further non-linear).

Claims 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sager (US2013/0160377) and Higginbotham (US6,951,077).
Applicant’s claims are directed towards an apparatus.
Regarding claims 17, 18, 20; Sager discloses a filtration device for filtering a fluid, comprising:
a first barrier member having a plurality of openings through which the fluid can penetrate the first barrier member (Sager Pr. 36-38, 43; Fig. 1-4, 7; openings present in gutter guard 1 and a water receiving area 2), the first barrier member having a plurality of edges including a first edge (Sager Fig. 1-4, 7; Pr. 36-38; there is a front lateral edge 1B and a rear lateral edge 1A);
the first barrier member is at least one selected from the group consisting of: a filtering screen, a porous membrane, a porous film, a fluid permeable mat, and an air permeable mat (Sager Fig. 1; Pr. 36; gutter guard 1 has a screened main body). 
Sager does not disclose a second barrier member having a plurality of openings through which the fluid can penetrate the second barrier member, the second barrier member having a plurality of edges including a first edge; and an ion-dispersing thread in the first barrier member, wherein the first barrier member and the second barrier member are in an overlay relationship relative to each other such that the fluid penetrating one of the plurality of openings in the first barrier member penetrates one of the plurality of openings in the second barrier member, and the second barrier member is at least one selected from 
The combination does indicate a desire to prevent debris from entering the gutter, and further indicates a known problem of oil from shingles eventually coating the gutter, making it waterproof and requiring manual and periodic cleanings (Sager Pr. 3). 
Higginbotham relates to the prior art by disclosing a gutter shield device made of metal and metallic or polymer cloth (See Higginbotham abstract), and further discloses a second barrier member having a plurality of openings through which the fluid can penetrate the second barrier member (See Higginbotham Fig. 1-4; C13L11-40; C14L7-11; gutter screen 1 having diamond shaped water receiving openings 51. Alternatively, Fig. 1-4; C13L12-17; a filtering membrane 3), the second barrier member having a plurality of edges including a first edge (See Higginbotham Fig. 1-4; the sides of the filtering screen or membrane has sides (i.e. edges), wherein the first barrier member and the second barrier member are in an overlay relationship relative to each other such that the fluid penetrating one of the plurality of openings in the first barrier member penetrates one of the plurality of openings in the second barrier member (See Higginbotham Fig. 1-4; C13L37-48; C14L11-30; filtering membrane 3 can be placed on the top surface of screen 1.). Higginbotham indicates that utilizing the filtering membrane comprising a self-cleaning properties and is attached to a gutter shield can produce a gutter shield that permits drainage of water runoff into the gutter trench without debris becoming entrenched or embedded within the surface of the device while preventing the buildup of scum, oil, dirt, pollen, and pollutants that necessitate eventual manual cleaning (See Higginbotham Fig. 1-4; C8L25-58).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s gutter system, with Higginbotham’s usage of a second barrier of a filtering membrane with the gutter guard in order to produce a gutter shield that permits drainage of water runoff into the gutter trench without debris becoming entrenched or embedded within the surface of the device while preventing the buildup of scum, oil, dirt, pollen, and pollutants (See Higginbotham Fig. 1-4; C8L25-58)
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 18: The filtration device of claim 17, wherein the first barrier member and the second barrier member are different ones of the group consisting of: a filtering screen, a porous membrane, a porous film, a liquid permeable mat, and an air permeable mat (Sager Fig. 1; Pr. 36; gutter guard 1 has a screened main body; whereas the second barrier member is See Higginbotham Fig. 1-4; C13L37-48; C14L11-30; filtering membrane 3 can be placed on the top surface of screen 1.).
Claim 20: The filtration device of claim 17, further comprising an ion-dispersing thread in the second barrier member, wherein a portion of the ion-dispersing thread in the second barrier member extends in a second direction (Higginbotham Fig. 4; C13L12-21; the filtering membrane 3 may be made of a thread that form a fabric or mesh. The threads must have a starting and ending side and extends in directions to form a fabric or mesh. Alternatively, C12L41-C13L11; Fig. 1; the wires forming guard 1 are extending in non-parallel angles compared to the left and right side edges), the second direction is non-parallel to the first edge of the second barrier member, and the second direction is non-perpendicular to the first edge of the second barrier member (Higginbotham C12L41-C13L11; Fig. 1; the wires forming guard 1 are extending in non-parallel angles compared to the left and right side edges).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sager (US2013/0160377) and Higginbotham (US6,951,077), as applied to claim 1 above, and further in view of Carpenter et al. (US2005/0102909; hereinafter “Carpenter”).
Applicant’s claims are directed towards an apparatus.
Regarding claim 19; the combination of Sager and Higginbotham discloses the filtration device of claim 17 (See combination supra), wherein a portion of the ion dispersing thread extends in a direction (Sager Fig. 4; threads 14 extend in a direction across the gutter guard 1)
Carpenter relates to the prior art by disclosing a barrier for preventing debris from entering drainage gutters (Carpenter abstract, Pr. 1), and further discloses a mesh screen 1 that contains an upper layer array of strands 3 and a lower array of strands 5. The array of strands 3 and 5 extend in two different directions that are non-parallel to each other (Carpenter Fig. 3; Pr. 47). The mesh strands may be made of high and/or low density polyethylene (Carpenter Pr. 55; polyethylene is a non ion-dispersing material), and are further not parallel to the edges (i.e. are diagonal) (Carpenter Pr. 47; Fig. 2; upper face 6 is formed by strands 3 that are at an angle other than normal to a longitudinal axis of a gutter). Carpenter further indicates that the construction of the mesh screens provides an improved geometry which increase the efficiency of the mesh in at least the areas of water penetration and prevention of unwanted debris penetrating the mesh (Carpenter Pr. 1, 5, 47).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Sager’s invention that contains a thread running in one direction across the gutter guard, with Carpenter’s mesh screen with non-parallel directions, since Carpenter indicates that the construction of the mesh screens in this manner provides an improved geometry which increase the efficiency of the mesh in at least the areas of water penetration and prevention of unwanted debris penetrating the mesh (See Carpenter Pr. 1, 5, 47). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sager (US2013/0160377) in view of Carpenter et al. (US2005/0102909; hereinafter “Carpenter”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 21; Sager discloses a filtration device for filtering a fluid, comprising: 
a barrier member having a plurality of openings through which the fluid can penetrate the barrier member (Sager Pr. 36-38, 43; Fig. 1-4, 7; openings present in gutter guard 1 and a water receiving area 2), the barrier member having 
an ion-dispersing thread in the barrier member (Sager Pr. 43; Fig. 4; copper-ion dispersal may be achieved by inter weaving or embroidering copper threads in the screen or micro-mesh material), 
the barrier member is a single-layer mesh (Sager Pr. 36; Fig. 1-4; gutter guard is a screened main body. Pr. 43; threads 14 are inter weaved in a screen or micro-mesh)
Sager does not disclose first members that extend along a first direction, and second members that extend along a second direction that is non-parallel to the first direction; and wherein the first members are made of a first material, the second members are made of a second material, the first material and the second material are different materials, the single-layer mesh comprises the first members and the second members.
Carpenter relates to the prior art by disclosing a barrier for preventing debris from entering drainage gutters (Carpenter abstract, Pr. 1), and further discloses a mesh screen 1 that contains an upper layer array of strands 3 and a lower array of strands 5. The array of strands 3 and 5 extend in two different directions that are non-parallel to each other (Carpenter Fig. 3; Pr. 47). The mesh strands may be made from different materials (Carpenter Pr. 61), and are further not parallel to the edges (i.e. are diagonal) (Carpenter Pr. 47; Fig. 2; upper face 6 is formed by strands 3 that are at an angle other than normal to a longitudinal axis of a gutter). Furthermore, the mesh strands are located in one mesh layer (Carpenter Fig. 1-2; the mesh screen 1 is in one layer). Carpenter further indicates that the construction of the mesh screens provides an improved geometry which increase the efficiency of the mesh in at least the areas of water penetration and prevention of unwanted debris penetrating the mesh (Carpenter Pr. 1, 5, 47).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Sager’s invention that contains a thread running in one direction across the gutter guard, with Carpenter’s mesh screen with non-parallel directions, since Carpenter indicates that the construction of the mesh screens in this manner provides an improved geometry which increase the efficiency of the mesh in at least the areas of water penetration and prevention of unwanted debris penetrating the mesh (See Carpenter Pr. 1, 5, 47). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sager (US2019/0352912) – gutter guard with copper wires
Cullen (US2019/0063070) – rain gutters with a frame and filter system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                  

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779